The plaintiff brought action for judgment on the following subscription agreement:
"Tucson, Arizona, July 12, 1922.
"I agree to pay one thousand Dollars for 200 shares of the stock in the Saturday Morning Musical Club Building Fund at $5.00 per share, to be paid when building is started. First payment $. . . ., the balance to be paid before January 1, 1923.
"Address:
"236 South Scott.                             MAX VIAULT."
General and special demurrers to the complaint and amended complaint were sustained, and upon motion for judgment on the pleadings made by defendant, the action *Page 563 
was dismissed by the court. Plaintiff prosecutes this appeal from such judgment of dismissal.
Defendant's agreement is for stock in the Saturday Morning Musical Club building fund and not for stock of the Saturday Morning Musical Club, a corporation, the entity seeking to enforce the agreement. Without any pleading alleging the assignment of the interest of the said building fund to the Saturday Morning Musical Club, a corporation, we are of the opinion that the demurrers were properly sustained and said cause properly dismissed. There is no allegation in the pleadings showing whether or not the said building fund was ever incorporated. It may have been incorporated and merged with the plaintiff, but there is no such allegation.
The judgment of dismissal is affirmed.